EXHIBIT 10.9

NONQUALIFIED STOCK OPTION AGREEMENT

CANO PETROLEUM, INC.
2005 LONG-TERM INCENTIVE PLAN

1.   Grant of Option.   Pursuant to the Cano Petroleum, Inc. 2005 Long-Term
Incentive Plan (the “Plan”) for employees, consultants and outside directors of
Cano Petroleum, Inc., a Delaware corporation (the “Company”), the Company grants
to

Donald W. Niemiec

(the “Participant”),

an option to purchase shares of Common Stock (“Common Stock”) of the Company as
follows:

On the date hereof, the Company grants to the Participant an option (the
“Option” or “Stock Option”) to purchase Twenty Thousand Eight Hundred
Thirty-Three (20,833) full shares (the “Optioned Shares”) of Common Stock at an
Option Price equal to $4.73 per share, being the closing price of the Company’s
Common Stock on April 4, 2007.  The Date of Grant of this Stock Option is April
4, 2007.

The “Option Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant. 
The Stock Option is a Nonqualified Stock Option.  This Stock Option is intended
to comply with the provisions governing nonqualified stock options under
Internal Revenue Service Notice 2005-1 and the proposed Treasury Regulations
issued under Section 409A of the Code on September 29, 2005 in order to exempt
this Stock Option from application of Section 409A of the Code.

2.             Subject to Plan.  The Stock Option and its exercise are subject
to the terms and conditions of the Plan, and the terms of the Plan shall control
to the extent not otherwise inconsistent with the provisions of this Agreement.
The capitalized terms used herein that are defined in the Plan shall have the
same meanings assigned to them in the Plan.  The Stock Option is subject to any
rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.

3.             Vesting; Time of Exercise.  Except as specifically provided in
this Agreement and subject to certain restrictions and conditions set forth in
the Plan, 100% of the total Optioned Shares shall vest and that portion of the
Stock Option shall become exercisable on December 28, 2007, provided the
Participant is employed by (or, if the Participant is a consultant or an Outside
Director, is providing services to) the Company or a Subsidiary on that date. 
In the event that a Change in Control occurs, then immediately prior to the
effective date of such Change in Control the total Optioned Shares not
previously vested shall thereupon immediately become vested and this Option
shall become fully exercisable if not previously so exercisable.

4.             Term; Forfeiture.

a.               Except as otherwise provided in this Agreement, to the extent
the unexercised portion of the Stock Option relates to Optioned Shares which are
not vested on the date of the Participant’s Termination of Service, the Stock
Option will be terminated on that date.  The unexercised portion of the Stock
Option that relates to Optioned Shares which are vested will terminate at the
first of the following to occur:

i.              5 p.m. on the date the Option Period terminates;

ii.             5 p.m. on the date which is twelve (12) months following the
date of the Participant’s Termination of Service due to death or Total and
Permanent Disability;


--------------------------------------------------------------------------------


iii.            5 p.m. on the date of the Participant’s Termination of Service
by the Company for cause (as defined herein);

iv.            5 p.m. on the date which is ninety (90) days following the date
of the Participant’s Termination of Service for any reason not otherwise
specified in this Section 4.a.; or

v.             5 p.m. on the date the Company causes any portion of the Option
to be forfeited pursuant to Section 7 hereof.

b.             Solely for purposes of this Section 4, “Cause” shall mean (i) the
Participant’s gross negligence in the performance or intentional nonperformance
of any of his duties and responsibilities (which remains uncured and continues
for thirty (30) days after delivery of written notice); (ii) the Participant’s
dishonesty or fraud with respect to the business, reputation or affairs of the
Company; (iii) the Participant’s conviction of a felony or crime involving moral
turpitude; (iv) the Participant’s debilitating drug or alcohol abuse as
determined by a qualified physician; (v) the Participant’s material breach of
any provisions of an employment, consulting or service agreement between the
Company and the Participant; or (vi) the Participant’s material violation of any
written Company policy (which remains uncured or continues thirty (30) days
after delivery of written notice).

5.             Who May Exercise.  Subject to the terms and conditions set forth
in Sections 3 and 4 above, during the lifetime of the Participant, the Stock
Option may be exercised only by the Participant, or by the Participant’s
guardian or personal or legal representative.  If the Participant’s Termination
of Service is due to his death prior to the date specified in Section 4.i.
hereof, or the Participant dies prior to the termination dates specified in
Sections 4.i., ii., iii., or iv. hereof, and the Participant has not exercised
the Stock Option as to the maximum number of vested Optioned Shares as set forth
in Section 3 hereof as of the date of death, the following persons may exercise
the exercisable portion of the Stock Option on behalf of the Participant at any
time prior to the earliest of the dates specified in Section 4 hereof:  the
personal representative of his estate, or the person who acquired the right to
exercise the Stock Option by bequest or inheritance or by reason of the death of
the Participant; provided that the Stock Option shall remain subject to the
other terms of this Agreement, the Plan, and applicable laws, rules, and
regulations.  Notwithstanding the foregoing sentence, by delivering to the
Company the prescribed form (see Appendix A), the Participant may designate one
or more beneficiaries and successor beneficiaries who may exercise the
exercisable portion of the Option on behalf of the Participant at any time prior
to the earliest of the dates specified in Section 4 hereof (provided that the
Option shall remain subject to the other terms of this Agreement and applicable
laws, rules, and regulations) in the event (i) of the Participant’s Termination
of Service due to his death prior to the date specified in Section 4.a.i.
hereof, or  (ii) the Participant dies prior to the termination dates specified
in Sections 4.a.i., ii., iii., iv. or v. hereof, and the Participant has not
exercised the Option as to the maximum number of vested Optioned Shares as set
forth in Section 3 hereof as of the date of death.  In the event the Participant
does not deliver to the Company a form designating one or more beneficiaries, or
no designated beneficiary survives the Participant, the foregoing sentence shall
not apply.

6.             No Fractional Shares.  The Stock Option may be exercised only
with respect to full shares, and no fractional share of stock shall be issued.

7.             Manner of Exercise.  Subject to such administrative regulations
as the Committee may from time to time adopt, the Stock Option may be exercised
by the delivery of written notice to the Committee setting forth the number of
shares of Common Stock with respect to which the Stock Option is to be
exercised, the date of exercise thereof (the “Exercise Date”) which shall be at
least three (3) days after giving such notice unless an earlier time shall have
been mutually agreed upon.  On the Exercise Date, the Participant shall deliver
to the Company consideration with a value equal to the total Option Price of the
shares to be purchased, payable as follows:  (a) cash, check, bank draft, or
money order payable to the order of the Company, (b) Common Stock (including
Restricted Stock owned by the Participant on the Exercise Date, valued at its
Fair Market Value on the Exercise Date, and which the Participant has not
acquired from the Company within six (6) months prior to the Exercise Date, (c)
if the Optioned Shares are Publicly Traded (as defined herein), by delivery
(including by FAX) to the Company or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions from the
Participant to a broker or dealer, reasonably acceptable to the Company, to sell
certain of the shares of Common Stock purchased upon exercise of the Stock
Option or to pledge such shares as collateral for a loan and promptly

2


--------------------------------------------------------------------------------


deliver to the Company the amount of sale or loan proceeds necessary to pay such
purchase price, and/or (d) in any other form of valid consideration that is
acceptable to the Committee in its sole discretion.  In the event that shares of
Restricted Stock are tendered as consideration for the exercise of a Stock
Option, a number of shares of Common Stock issued upon the exercise of the Stock
Option equal to the number of shares of Restricted Stock used as consideration
therefor shall be subject to the same restrictions and provisions as the
Restricted Stock so tendered.  For purposes of this Section 7, the Common Stock
shall be “Publicly Traded” if the Common Stock subjects the Company to the
periodic reporting requirements of Sections 12(g) or 15(d) of the 1934 Act.

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Participant (or the person exercising the Participant’s Stock Option in the
event of his death) at its principal business office within ten (10) business
days after the Exercise Date. The obligation of the Company to deliver shares of
Common Stock shall, however, be subject to the condition that if at any time the
Company shall determine in its discretion that the listing, registration, or
qualification of the Stock Option or the Optioned Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the Stock Option or the issuance or purchase of shares of Common Stock
thereunder, then the Stock Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Committee.

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then the Stock Option, and right to
purchase such Optioned Shares may be forfeited by the Company.

8.             Nonassignability.  The Stock Option is not assignable or
transferable by the Participant except by will or by the laws of descent and
distribution.

9.             Rights as Stockholder.  The Participant will have no rights as a
stockholder with respect to any shares covered by the Stock Option until the
issuance of a certificate or certificates to the Participant for the Optioned
Shares.  The Optioned Shares shall be subject to the terms and conditions of
this Agreement regarding such Shares.  Except as otherwise provided in
Section 10 hereof, no adjustment shall be made for dividends or other rights for
which the record date is prior to the issuance of such certificate or
certificates.

10.           Adjustment of Number of Optioned Shares and Related Matters.  The
number of shares of Common Stock covered by the Stock Option, and the Option
Prices thereof, shall be subject to adjustment in accordance with Articles 11 -
13 of the Plan.

11.           Nonqualified Stock Option.  The Stock Option shall not be treated
as an Incentive Stock Option.

12.           Voting.  The Participant, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement or a proxy is
granted pursuant to Section 13 below; provided, however, that this Section shall
not create any voting right where the holders of such Optioned Shares otherwise
have no such right.

13.           Proxies.  The Participant shall execute an irrevocable proxy with
respect to any shares of Restricted Stock authorizing the Board to vote such
shares on all issues until the expiration of the Restriction Period.  Subject to
the foregoing provisions of this Section, the Participant may not grant a proxy
to any person, other than a revocable proxy not to exceed 30 days in duration
granted to another stockholder for the sole purpose of voting for directors of
the Company.

14.           Community Property.  Each spouse individually is bound by, and
such spouse’s interest, if any, in any Optioned Shares is subject to, the terms
of this Agreement.  Nothing in this Agreement shall create a community property
interest where none otherwise exists.

15.           Participant’s Representations.  Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he will not exercise the
Stock Option granted hereby, and that the Company will not be obligated

3


--------------------------------------------------------------------------------


to issue any shares to the Participant hereunder, if the exercise thereof or the
issuance of such shares shall constitute a violation by the Participant or the
Company of any provision of any law or regulation of any governmental
authority.  Any determination in this connection by the Company shall be final,
binding, and conclusive.  The obligations of the Company and the rights of the
Participant are subject to all applicable laws, rules, and regulations.

16.           Investment Representation.  Unless the Common Stock is issued to
him in a transaction registered under applicable federal and state securities
laws, by his execution hereof, the Participant represents and warrants to the
Company that all Common Stock which may be purchased hereunder will be acquired
by the Participant for investment purposes for his own account and not with any
intent for resale or distribution in violation of federal or state securities
laws.  Unless the Common Stock is issued to him in a transaction registered
under the applicable federal and state securities laws, all certificates issued
with respect to the Common Stock shall bear an appropriate restrictive
investment legend and shall be held indefinitely, unless they are subsequently
registered under the applicable federal and state securities laws or the
Participant obtains an opinion of counsel, in form and substance satisfactory to
the Company and its counsel, that such registration is not required.

17.           Participant’s Acknowledgments.  The Participant acknowledges
receipt of a copy of the Plan, which is annexed hereto, and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all the terms and provisions thereof. The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.

18.           Law Governing.  This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

19.           No Right to Continue Service or Employment.  Nothing herein shall
be construed to confer upon the Participant the right to continue in the employ
or to provide services to the Company or any Subsidiary, whether as an employee
or as a consultant or as an Outside Director, or interfere with or restrict in
any way the right of the Company or any Subsidiary to discharge the Participant
as an employee, consultant or Outside Director at any time.

20.           Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a Court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

21.           Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

22.           Entire Agreement.  This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

23.           Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein. No person or entity shall
be permitted to acquire any Optioned Shares without first executing and

4


--------------------------------------------------------------------------------


delivering an agreement in the form satisfactory to the Company making such
person or entity subject to the restrictions on transfer contained herein.

24.           Modification.  No change or modification of this Agreement shall
be valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without Individual’s consent or signature if the
Company determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.

25.           Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

26.           Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

27.           Notice.  Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered only when actually received by the
Company or by the Participant, as the case may be, at the addresses set forth
below, or at such other addresses as they have theretofore specified by written
notice delivered in accordance herewith:

a.             Notice to the Company shall be addressed and delivered as
follows:

Cano Petroleum, Inc.
801 Cherry Street, Unit 25, Suite 3200
Fort Worth, TX  76102
Attn:  Corporate Secretary

b.             Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

28.           Tax Requirements.  The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement.  The Company or, if applicable, any Subsidiary (for purposes of
this Section 28, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts hereunder paid in
cash or other form, any Federal, state, local, or other taxes required by law to
be withheld in connection with this Award.  The Company may, in its sole
discretion, also require the Participant receiving shares of Common Stock issued
under the Plan to pay the Company the amount of any taxes that the Company is
required to withhold in connection with the Participant’s income arising with
respect to this Award.  Such payments shall be required to be made when
requested by the Company and may be required to be made prior to the delivery of
any certificate representing shares of Common Stock.  Such payment may be made
(i) by the delivery of cash to the Company in an amount that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock other than (A) Restricted
Stock, or (B) Common Stock that the Participant has not acquired from the
Company within six (6) months prior to the date of exercise, which shares so
delivered have an aggregate Fair Market Value that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) if the Company, in its sole discretion, so consents
in writing, the Company’s withholding of a number of shares to be delivered upon
the exercise of the Stock Option other than shares that will constitute
Restricted Stock, which shares so withheld have an aggregate fair market value
that equals (but does not exceed) the required tax withholding payment; or (iv)
any combination of (i), (ii), or (iii).  The Company may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Participant.

* * * * * * * *

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

COMPANY:

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

Name:

S. Jeffrey Johnson

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

Donald W. Niemiec

 

 

Signature

 

 

 

 

 

 

 

 

Name:

Donald W. Niemiec

 

 

Address:

4006 Woodcastle Court

 

 

 

Arlington, Texas 76016

 

6


--------------------------------------------------------------------------------


APPENDIX A

Beneficiary Designation

To:                              Corporate Secretary designated in the Cano
Petroleum Inc. Nonqualified Stock Option Agreement by and between Cano Petroleum
Inc. and Donald W. Niemiec (the “Agreement”)

From:      Donald W. Niemiec

Pursuant to Section 5 of the Agreement made as of April 4, 2007, I hereby
designate the following persons(s) as beneficiary(ies) who on my death who may
exercise the exercisable portion of the Option on my behalf pursuant to the
Agreement:

Primary Beneficiary Name:

 

 

 

 

 

Secondary Beneficiary Name:

 

 

 

In making the above designation, I reserve the right to revoke this beneficiary
designation or change the beneficiary(ies) designated at any time or times and
without the consent of any beneficiary.

This beneficiary designation cancels and supersedes any beneficiary designation
I previously made with respect to this Agreement.

Signed:

 

 

 

Individual

 

 

 

 

 

Date

 

7


--------------------------------------------------------------------------------